DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11-13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurudath et al.
Gurudath et al. discloses, with regards to claim:
1. A method of evaluating a condition of a printhead (fig. 3, element 334), said method comprising the steps of:
(i) printing an image (fig. 2, fig. 5 Step 502, [0022] ) using the printhead;
 (ii) optically imaging at least part of the printed image (Step 502, [0023] ) and determining optical densities for a portion of the printed image (  [0024], [0032] “optical density variations beyond a threshold”);  
(iii) converting the optical densities into a one-dimensional signal (the readings derived from the imaging device [0022] are one-dimensional optical density signals);
(iv) analyzing one or more portions of the signal using a convolutional neural network to generate a classification for corresponding portions of the signal ( [0038]-[0042], Step 510 ); and 
(v) using each classification to evaluate the condition of corresponding portions of the printhead ( [0040], Step 508).  
2. The method of claim 1, wherein the image is a predetermined test image (fig. 2).  
3. The method of claim 2, wherein the test image is printed periodically by the printhead for periodic evaluation of the condition of the printhead [0022].  
4. The method of claim 3, wherein the test image is optically imaged using an imaging system (150) downstream of the printhead (127, 128) relative to a media feed (130) direction (fig. 1, Web Direction).  
5. The method of claim 2, wherein the test image comprises one or more elongated bars extending parallel with the printhead, and the optical densities are determined along a length of each bar (fig. 2). 
8. The method of claim 5, wherein the test image is additionally used in a method of compensating optical density variations in the printhead ( [0003], compensate for the print defect and improve print quality).  
9. The method of claim 1 wherein the printed image is a contone image and the optically imaged part contains relatively unvarying shades or smoothly varying shades compared to other parts of the contone image (fig. 2).  
11. The method of claim 1. wherein the classification is based on a degree of streaking in the image (fig. 2).  
12. The method of claim 8, wherein the degree of streaking is characteristic of the condition of the printhead (fig. 2).  
13. The method of claim 1, wherein the convolutional neural network is based on a set of training images from analyses of a plurality of printheads having a known condition ( [0039], model trained specific to a printhead).  
18. The method of claim 1, wherein the printhead is part of a pagewide printing system (fig. 1, [0026] ).  
19. A processor (fig. 1, element 126) configured to perform the steps of: 
(i) acquiring optical densities for a portion of a printed image (  [0024], [0032] “optical density variations beyond a threshold”); 
(ii) converting the optical densities into a one-dimensional signal (the readings derived from the imaging device [0022] are one-dimensional optical density signals); 
(iii) analyzing one or more portions of the signal using a convolutional neural network to generate a classification for corresponding portions of the signal ( [0038]-[0042], Step 510); and 
(iv) using each classification to evaluate the condition of corresponding portions of the printhead ( [0040], Step 508).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurudath et al.
Gurudath et al. does not disclose, with regards to claim:
10. The method of claim 1, wherein the convolutional neural network is a sliding window neural network.  
However, the Examiner takes Official Notice that sliding window neural networks were well known in the CNN art at the time the invention was filed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a sliding window neural network for the purpose of enabling the test pattern to be scanned region by region to recognize specific areas that contain a defect.

Claim(s) 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurudath et al. in view of Katayama et al. (U.S. 20200282719 A1).
Gurudath et al. does not disclose, with regards to claim:
6. The method of claim 5, wherein the test image comprises a plurality of fixed-density bars, each bar having a different density.  
7. The method of claim 5, wherein the optical density at each horizontal position of one bar is determined by averaging optical densities for a plurality of corresponding vertical positions.  
16. The method of claim 1, wherein the method is used to predict an end of life of the printhead.  
17. The method of claim 16, wherein a printhead user is notified of the predicted end of life.  
Katayama et al. discloses a failure time estimation device that utilizes a CNN (Abstract, [0064]).
Regarding claim 6, Katayama et al. teaches that any type of image may be used as the test pattern to identify nozzle failure ( [0058] line pattern, pattern filled with a specific color and [0111] print result image may be an image indicating a result at the time of printing any image).
Determining an appropriate image type for the test pattern was therefore well within the ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gurudath et al. to use a test image with a plurality of fixed-density bars, each bar having a different density, for the purpose of detecting errors that occur when printing images of specific densities. 
With regards to claim 7, Katayama et al. discloses averaging the optical densities ( [0107], the average density of the filled area).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gurudath et al. to use the optical density at each horizontal position of one bar, determined by averaging optical densities for a plurality of corresponding vertical positions.  
The reason for performing the modification would have been to increase the accuracy and consistency of the results.
With regards to claim 16 and 17, Katayama et al. uses the sensed printed images to estimate an end of life of the printhead [0079] and notify the user [0080].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gurudath et al. to use the sensed printed images to estimate end of life of the printhead and notify the user for the purpose of allowing a user to prepare for failure such as by ordering a replacement part [0014] thereby reducing the downtime of the printer. 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurudath et al. in view of Eguchi (JP 2015170200).
Gurudath discloses, regarding claim 15, wherein the convolutional neural network is updated using additional training images, thereby refining the method of evaluating the condition of the printhead [0039].
With regards to claims 14, Gurudath et al. does not disclose:
14. The method of claim 13. wherein additional training images are acquired from a plurality of printers connected via a computer network.  
Gurudath et al. discloses using training images of the printhead to train the neural network such that a specific printer model with a specific printhead may be trained to adapt to changing configurations to obtain higher detection accuracy [0039].
Eguchi discloses using input from other printer devices to increase accuracy of predicting printer end of life (Embodiment 3, fig. 1, networked printers 101 and 103).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to, as suggested by Eguchi, modify Gurudath et al. to receive input for training from a plurality of printers connected via a computer network, for the purpose of, increasing accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896